This is a motion to amend and clarify the judgment and opinion of this Court filed (on rehearing) June 27, 1934. The Court is asked to determine on the motion what further proceedings shall be taken on the mandate of affirmance in view of the record as it stood in the lower court on the day this court's judgment of affirmance was entered.
The first appeal herein was taken but not superseded until after the lower court had proceeded to a final decree of foreclosure which was entered on June 10, 1931. This foreclosure decree was set aside by the lower court because of the fact that this Court in affirming the decree appealed from had expressly incorporated in its judgment of affirmance an amendment to said judgment to the effect that the appellants, defendants in the lower court, should be permitted to file such further pleadings and proceedings in said cause as they might be advised within such time as might be fixed by the Circuit Court. To give effect to this amendment conditioning as it did the theretofore unconditional judgment of affirmance on the first appeal, the court below vacated its final decree of foreclosure of June 10, 1931, and reopened the pleadings.
The appeal which was last decided by the opinion herein filed on November 28, 1933 (which is the appeal to which this motion relates), in effect recognizes the propriety of the proceedings entertained by the court below after the vacation of its final decree done in order to give effect to a mandate of this Court issued on the decision of this Court rendered on the first interlocutory appeal in this cause. And in affirming the interlocutory order mentioned in this Court's opinion of November 28, 1933, which opinion was adhered to on rehearing, it was not the intention of this *Page 246 
Court to have disregarded the procedure followed in the lower court, but to approve such procedure and hold it to be correct and valid. If there are any expressions contained in the court's opinion of November 28, 1933, which, as readopted by this Court on the 27th day of June, 1934 (on rehearing) may be construed or understood to cast doubt upon the propriety of further proceedings to carry this case forward to a new final decree in the court below consistent with the recognized validity and propriety of all that the Chancellor below had done prior to the order of July 7, 1932, last affirmed by this Court in this case, such expressions are to be regarded as recalled and withdrawn by this Court in the premises.
It is ordered that the mandate of this Court when issued, do issue containing a specific direction for further proceedings to be had in the court below consistent with this opinion, and not inconsistent with any of the previous orders and opinions of this Court filed or entered in this cause, as here modified, construed or interpreted pursuant to the motion now before this Court which motion is granted to the extent hereinbefore in this opinion indicated.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur in the opinion and judgment.